Award reversed and claim remitted for further consideration, with costs against the State Industrial Board to abide the event, on the ground that there is no evidence to support the finding that notice could not be given within thirty days because the claimant was not aware of the serious nature of his accident; and facts have not been found which justify the finding that the employer was not prejudiced by claimant’s failure to give written notice of injury. (Matter of Bloomfield v. November, 219 N. Y. 374; Prokopiak v. Buffalo Gas Co., 176 App. Div. 128; Dorb v. Stearns & Co., 180 id. 138.) Van Kirk, P. J., Hinman and Rhodes, JJ., concur; Hill, J., dissents and votes to affirm; MeNamee, J., not voting.